Citation Nr: 1711740	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-21 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for depression, to include as secondary to the service-connected traumatic full thickness macular hole of the left eye (a left eye condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for depression.

In April 2012, during the pendency of this appeal, the Veteran was awarded an increased rating for the service-connected left eye condition.  This rating decision was appealed and a Statement of the Case was issued in October 2012.  No substantive appeal was filed.  Therefore, the Board does not have jurisdiction over this issue.

This appeal was remanded by the Board in September 2015 for additional development.  Unfortunately however, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is necessary for the RO to obtain an addendum opinion that provides a clear nexus opinion and complies with the directives in the September 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

In the September 2015 remand, the Board determined that the October 2014 VA examination was inadequate, as it did not address whether the Veteran's currently diagnosed depressive disorder was aggravated beyond its natural progression by his service-connected left eye condition.  The Board also noted that the Veteran's representative argued in the August 2015 Informal Hearing Presentation that the October 2014 VA examiner did not adequately consider and/or discuss the significance of the worsening of the left eye condition [the left eye condition was increased to 40 percent disabling by the AOJ in an April 2012 rating decision] as it relates to the impact of such worsening on the depressive disorder.  

Pursuant to the September 2015 Board remand directives, the RO obtained an addendum medical opinion in October 2015.  The VA examiner opined that there was no causal relationship between his mood disorder and left eye condition.  He also opined that it is less likely than not that his mood disorder was aggravated beyond its normal course by his left eye condition.  He stated that the basis for both of these opinions was his prior examination, the Veteran's statements, and his history.  He noted the Veteran's increased rating for the left eye condition, and referred to the prior examination report for the reasons he found the Veteran's "lay statement to be problematic from a causal standpoint."  He stated that he could not provide a statement regarding a baseline of mood functioning prior to his eye injury without resorting to mere speculation.  

However, the October 2015 opinion does not adequately address the questions raised by the Board in the September 2015 remand.  Specifically, the VA examiner did not provide an adequate explanation of the specific details in the prior VA examination, the Veteran's statement, and history that provided the basis for his negative nexus opinions.  He did not address the relevance, or lack thereof, of the recent worsening of the Veteran's left eye condition as demonstrated by the award of an increased rating during the pendency of this appeal.  Finally, as to the issue of his inability to provide a baseline of mood functioning, the VA examiner did not explain why he could not provide this baseline without resorting to mere speculation.  For these reasons, the October 2015 addendum VA medical opinion is inadequate.  A remand is therefore in order.



Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA examiner who conducted the October 2015 VA examination (or a suitable substitute) for an addendum opinion as to the etiology of the Veteran's depression, including as secondary to the service-connected left eye condition.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  
Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

After a complete review of the record, the examiner is asked to answer the following: 

a) Is it at least as likely as not that the Veteran's current unspecified depressive disorder is caused by his service-connected left eye condition?

b) Is it at least as likely as not that the Veteran's current unspecified depressive disorder is aggravated (permanently worsened beyond the normal progression) by his service-connected left eye condition?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the depressive disorder prior to aggravation by the service-connected left eye condition. 

**In forming his opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the left eye condition.  The examiner must also address the relevance, or lack thereof, of the recent worsening of the left eye condition, as the rating for the left eye condition was increased to 40 percent disabling by the AOJ in the April 2012 rating decision.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


